DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 04/25/2022.  Claims 1-20 are pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,330,091. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current invention are included in U.S. Patent No. 11,330,091.
claim
Current application (17/728,549)
claim
U.S. Patent No. 11,330,091
1
A device, comprising:
1
A device having a hand-held form factor, comprising:


1
a frame;
1
at least one optic mounted, at least one optic having a first major outer- most face and a second major outer-most face, the second major outer-most face parallel to and opposed to the first major outer-most face across a thickness of the at least one optic, the at least one optic having a first inner face and a second inner face, the first and the second inner faces spaced between the first and the second outer-most faces, the second inner face spaced from the first inner face by a gap, the second inner face non-parallel with respect to the first and the second outer-most faces, the at least one optic transparent to light incident on at least one of the first major outer-most face or the second major outer-most face at a first set of angles relative to the respective one of the first or the second major outer-most faces, the second inner face reflective of light incident thereon at a second set of angles relative to the second inner face; and
1
at least one optic mounted within the frame, the at least one optic having a first major outer-most face and a second major outer-most face, the second major outer-most face parallel to and opposed to the first major outer-most face across a thickness of the at least one optic, the at least one optic having a first inner face and a second inner face, the first and the second inner faces spaced between the first and the second outer-most faces, the second inner face spaced from the first inner face by a gap in the at least one optic, the second inner face non-parallel with respect to the first and the second outer-most faces, the at least one optic transparent to light incident on at least one of the first major outer-most face or the second major outer-most face at a first set of angles relative to the respective one of the first or the second major outer-most faces, the second inner face reflective of light incident thereon at a second set of angles relative to the second inner face; and
1
a projector mounted, the projector positioned and oriented to either directly or indirectly project images incident onto the second inner face of the at least one optic at one or more angles of the second set of angles.
1
a projector mounted within the frame, the projector positioned and oriented to either directly or indirectly project images incident onto the second inner face of the at least one optic at one or more angles of the second set of angles.




2
wherein the at least one optic comprises a touch-sensitive optical substrate that includes the first major outer-most face, the second major outer-most face, and a pocket that extends inwardly from an edge of the touch-sensitive optical substrate, where the pocket is delineated by the first and the second inner faces.
2
wherein the at least one optic comprises a touch-sensitive optical substrate that includes the first major outer-most face, the second major outer-most face, and a pocket that extends inwardly from an edge of the touch-sensitive optical substrate, where the pocket is delineated by the first and the second inner faces.




3
wherein the at least one optic comprises a single touch-sensitive optical substrate that includes the first major outer-most face, the second major outer-most face, and a pocket in the single touch-sensitive optical substrate, where the pocket is delineated by the first and the second inner faces.
3
wherein the at least one optic comprises a single touch-sensitive optical substrate that includes the first major outer-most face, the second major outer-most face, and a pocket in the single touch-sensitive optical substrate, where the pocket is delineated by the first and the second inner faces.




4
wherein the at least one optic is a single single-piece construction touch-sensitive optical substrate that includes the first major outer-most face, the second major outer-most face, and a pocket in the single single- piece construction touch-sensitive optical substrate, where the pocket is delineated by the first and the second inner faces.
4
wherein the at least one optic is a single single-piece construction touch-sensitive optical substrate that includes the first major outer-most face, the second major outer-most face, and a pocket in the single single-piece construction touch-sensitive optical substrate, where the pocket is delineated by the first and the second inner faces.




5
wherein the at least one optic comprises a first optical substrate that includes the first major outer-most face and the first inner face, and a second optical substrate that includes the second major outer-most face and the second inner face, the gap which extends between the first inner face of the first optical substrate and the second inner face of the second optical substrate, the second optical substrate fixed in spaced relationship to the first optical substrate.
5
wherein the at least one optic comprises a first optical substrate that includes the first major outer-most face and the first inner face, and a second optical substrate that includes the second major outer-most face and the second inner face, the gap which extends between the first inner face of the first optical substrate and the second inner face of the second optical substrate, the frame which holds the second optical substrate in spaced relationship to the first optical substrate.




6
wherein the first major outer-most face is flat, the second major outer-most face is flat.
6
wherein the first major outer-most face is flat, the second major outer-most face is flat.




7
wherein the first inner face is flat, the second inner face is flat, and the second inner face is angled with respect to the first inner face, and the at least one optic has an optical power of zero.
7
wherein the first inner face is flat, the second inner face is flat, and the second inner face is angled with respect to the first inner face, and the at least one optic has an optical power of zero.




8
wherein the first major outer-most face is flat, the second major outer-most face is flat, and the second inner face is flat and is angled with respect to the first and the second major outer-most faces at an angle within the second set of angles from approximately 1 degree to approximately 8 degrees.
8
wherein the first major outer-most face is flat, the second major outer-most face is flat, and the second inner face is flat and is angled with respect to the first and the second major outer-most faces at an angle within the second set of angles from approximately 1 degree to approximately 8 degrees.




9
wherein the first major outer-most face is flat, the second major outer-most face is flat, the first inner face is flat, and the second inner face is flat and is angled with respect to the first inner face at an angle within the second set of angles from approximately 1 degree to approximately 8 degrees.
9
wherein the first major outer-most face is flat, the second major outer-most face is flat, the first inner face is flat, and the second inner face is flat and is angled with respect to the first inner face at an angle within the second set of angles from approximately 1 degree to approximately 8 degrees.




10
wherein a largest one of the angles of the second set of angles being smaller than a smallest one of the angles of the first set of angles.
10
wherein a largest one of the angles of the second set of angles being smaller than a smallest one of the angles of the first set of angles.




11
wherein the device is a smartphone.
11
wherein the device is a smartphone.




12
wherein the projector is a non-laser based projector.
12
wherein the projector is a non-laser based projector.




13
wherein the projector comprises a two- dimensional array of light emitters.
13
wherein the projector comprises a two-dimensional array of light emitters.




14
A device, comprising:
14
A device having a hand-held form factor, comprising:
14
a housing;
14
a housing;
14
an optical substrate coupled to the housing, the optical substrate optical substrate having a first planar major outer-most face, a second planar major outer-most face, a peripheral edge that extends between the first and the second planar major outer-most faces about at least a portion of a periphery of the optical substrate optical substrate, and a pocket that extends inwardly into the optical substrate from a portion of the peripheral edge, the pocket delineated by a first planar inner face and a second planar inner face, the second planar major outer-most face parallel to and opposed to the first planar major outer-most face across a thickness of the optical substrate, the second planar inner face spaced from the first planar inner face by a gap, the second planar inner face which extends at an acute angle with respect to the first and the second planar outer-most faces, the at least one optic transparent to light incident on at least one of the first or the second planar major outer-most faces, the second planar inner face reflective of light incident thereon at a defined set of angles relative to the second planar inner face; and
14
a touch-sensitive optical substrate coupled to the housing, the touch-sensitive optical substrate optical substrate having a first planar major outer-most face, a second planar major outer-most face, a peripheral edge that extends between the first and the second planar major outer-most faces about at least a portion of a periphery of the touch-sensitive optical substrate optical substrate, and a pocket that extends inwardly into the touch-sensitive optical substrate from a portion of the peripheral edge, the pocket delineated by a first planar inner face and a second planar inner face, the second planar major outer-most face parallel to and opposed to the first planar major outer-most face across a thickness of the touch-sensitive optical substrate, the second planar inner face spaced from the first planar inner face by a gap, the second planar inner face which extends at an acute angle with respect to the first and the second planar outer-most faces, the at least one optic transparent to light incident on at least one of the first or the second planar major outer-most faces, the second planar inner face reflective of light incident thereon at a defined set of angles relative to the second planar inner face; and
14
a projector mounted to the housing, the projector positioned and oriented to either directly or indirectly project images incident onto the second planar inner face of the optical substrate at one or more angles of the defined set of angles.
14
a projector mounted to the housing, the projector positioned and oriented to either directly or indirectly project images incident onto the second planar inner face of the touch-sensitive optical substrate at one or more angles of the defined set of angles.




15
wherein the optical substrate includes two or more layers including at least one layer of electrodes.
15
wherein the touch-sensitive optical substrate includes two or more layers including at least one layer of electrodes.




16
wherein the defined set of angles include angles from approximately 1 degree to approximately 8 degrees.
16
wherein the defined set of angles include angles from approximately 1 degree to approximately 8 degrees.




17
wherein the device is a smartphone.
17
wherein the device is a smartphone.




18
wherein the device is a tablet computer.
18
wherein the device is a tablet computer.




19
wherein the projector is a non-laser based projector.
19
wherein the projector is a non-laser based projector.




20
wherein the projector comprises a two- dimensional array of light emitters.
20
wherein the projector comprises a two-dimensional array of light emitters.


As shown in the above table, claims 1-20 of U.S. Patent No. 11,330,091 include (and therefore anticipate) all the limitations of claims 1-20 of the current application, and claims 1-20 of the U.S. Patent No. 11,330,091 is a narrower versions of claims 1-20 of the current application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622